      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 1 of 18




 1   Kent Brockelman (009627)
     Jill J. Chasson (19424)
 2   COPPERSMITH BROCKELMAN PLC
     2800 North Central Avenue, Suite 1900
 3   Phoenix, AZ 85004
     Telephone: (602) 381-5477
 4   kbrockelman@cblawyers.com
     jchasson@cblawyers.com
 5
     Michael J. Puma (pro hac vice)
 6   MORGAN, LEWIS & BOCKIUS LLP
     1701 Market Street
 7   Philadelphia, PA 19103
     Telephone: 215.963.5000
 8   michael.puma@morganlewis.com
 9   Lauren E. Marzullo (pro hac vice)
     MORGAN, LEWIS & BOCKIUS LLP
10   One Oxford Centre
     Thirty-Second floor
11   Pittsburgh, PA 15219-6401
     Telephone: 412.560.3300
12   lauren.marzullo@morganlewis.com
13   Counsel for Defendants
14                    IN THE UNITED STATES DISTRICT COURT
15                        FOR THE DISTRICT OF ARIZONA

16   Mildred Winston, on behalf of herself and
     others similarly situated, known and
17   unknown,
18                            Plaintiff,
19               v.                                Case No. 2:19-cv-04703-PHX-JJT
20   Aetna Life Insurance Company, a
     Connecticut corporation; and Aetna Medicaid
21   Administrators LLC, an Arizona company,
22                            Defendants.
23

24

25

26

27

28
         Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 2 of 18



                      DEFENDANTS’ ANSWER AND DEFENSES
 1           IN RESPONSE TO PLAINTIFF’S FIRST AMENDED COMPLAINT
 2
             Defendants Aetna Life Insurance Company and Aetna Medicaid Administrators
 3
     LLC, (collectively, “Aetna” or “Defendants”),1 by and through their undersigned counsel,
 4
     hereby submit their Answer and Defenses in Response to Plaintiff’s First Amended
 5
     Complaint (“Complaint”) filed by Plaintiff Mildred Winston (“Plaintiff”) in accordance
 6
     with the numbered Paragraphs thereof as follows:
 7
                                     Nature of the Lawsuit2
 8
           1.     Defendants partner with health care providers and health insurance plans to
 9   improve the quality and cost of medical care.
10           RESPONSE: Defendants deny the vague allegations in Paragraph 1 of the
11   Complaint.
12

13          2.      Defendant Aetna Medicaid is in the business of providing managed care
     services for its health plan customers.
14

15        RESPONSE: Defendants deny the vague allegations in Paragraph 2 of the
     Complaint.
16

17         3.    Defendants employed Plaintiff and other non-management employees
18
     (“Care Management Employees”) to provide ongoing, day-to-day utilization review and
     case management services to its health plan customers.
19
             RESPONSE: Except to admit that Aetna Medicaid Administrators LC employed
20
     Plaintiff under the job title “Utilization Management Clinical Consultant,” Defendants
21

22
     1
23     As discussed in the Joint Stipulation filed by the parties at Dkt. 20, Plaintiff was
     employed by Aetna Medicaid Administrators, LLC and not Aetna Life Insurance
24   Company. Therefore, the parties have agreed to dismiss Aetna Life Insurance Company
     from this matter without prejudice.
25
     2
26     For the Court’s convenience, Defendants restate the Headings used in the Complaint,
     but do not admit the substance of any of those Headings.
27

28
                                                 2
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 3 of 18




 1   deny the allegations in Paragraph 3 of the Complaint.
 2

 3          4.     Defendants employed Plaintiff and other Care Management Employees to
     perform case management and utilization management job duties under various job titles
 4   in Defendants’ “Nursing Career” category of jobs – which were previously classified
     under Defendants’ “Clinical – Nursing” job family – that include one or more of the
 5   following terms or variations of those terms: (1) “Nurse”; (2) “Case/Care Manager”;
     and/or (3) “Utilization.”
 6
           RESPONSE: Except to admit that Aetna Medicaid Administrators, LLC
 7
     employed Plaintiff as a Utilization Management Clinical Consultant, Defendants deny the
 8
     allegations in Paragraph 4 of the Complaint.
 9

10
           5.     Defendants paid Care Management Employees a salary.
11
           RESPONSE: Except to admit that Utilization Management Clinical Consultants
12
     are paid a salary, Defendants deny the allegations in Paragraph 5 of the Complaint.
13

14
           6.    Defendants’ Care Management Employees regularly worked over 40 hours
15   per workweek.
16         RESPONSE: Defendants deny the allegations in Paragraph 6 of the Complaint
17

18          7.     Defendants classified Care Management Employees as exempt from state
     and federal overtime laws and did not pay them overtime when they worked over 40
19   hours in individual workweeks.
20         RESPONSE: Except to admit that Utilization Management Clinical Consultants
21   are classified as exempt under federal and state overtime laws, Defendants deny the
22   allegations in Paragraph 7 of the Complaint and specifically deny that Defendants failed
23   to compensate any employees consistent with the applicable federal and state laws.
24

25          8.     Defendants’ Care Management Employees primarily performed non-
     exempt work, including collecting information to document insured individuals’ medical
26   circumstances; inputting medical information into Defendants’ computer system;
     applying established criteria and guidelines to maximize utilization of plan resources;
27   coordinating care by performing ministerial tasks such as arranging appointments,
28
                                                    3
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 4 of 18



     referrals, and obtaining necessary authorizations from members; providing members with
 1   additional resources and information about their health plan; and other similar work
     (collectively, “Care Management Work.”)
 2
            RESPONSE: Defendants deny the allegations in Paragraph 8 of the Complaint.
 3

 4
            9.    Because Defendants’ Care Management Employees primarily performed
 5   non-exempt work, Defendants violated the Fair Labor Standards Act (“FLSA”), 29
     U.S.C. § 201, et seq., by failing to pay them overtime when they worked over 40 hours in
 6   individual workweeks.
 7          RESPONSE: Defendants deny the allegations in Paragraph 9 of the Complaint.
 8

 9
                                      Jurisdiction and Venue
10
            10.    The Court has subject matter jurisdiction under 28 U.S.C. § 1331 because
11   Plaintiff’s FLSA claims arise under federal law. 29 U.S.C. § 216(b).
12          RESPONSE: Defendants aver that the allegations in Paragraph 10 of the
13   Complaint are conclusions of law to which no response is required.
14

15         11.    Venue is proper in this District under 28 U.S.C. § 1391 because the events
     forming the basis of this suit occurred in this District.
16
            RESPONSE: Defendants aver that the allegations in Paragraph 11 of the
17
     Complaint are conclusions of law to which no response is required.
18
19
                                            The Parties
20
            12.    Plaintiff Mildred Winston is an individual residing in Gilbert, Arizona.
21
            RESPONSE: Except to admit that Aetna Medicaid Administrators LLC’s records
22
     indicate that the last known address for Plaintiff is in Gilbert, Arizona, Defendants deny
23
     the allegations in Paragraph 12 of the Complaint.
24

25
            13.    Defendant Aetna Life is a Connecticut corporation.
26

27

28
                                                  4
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 5 of 18




 1         RESPONSE: Defendants admit the allegations in Paragraph 13 of the Complaint.
 2

 3        14.     Defendant Aetna Life’s principal place of business is in Hartford,
     Connecticut.
 4
           RESPONSE: Defendants admit the allegations in Paragraph 14 of the Complaint.
 5

 6
           15.    Defendant Aetna Medicaid is an Arizona company.
 7

 8         RESPONSE: Defendants admit the allegations in Paragraph 15 of the Complaint.
 9

10
           16.    Defendant Aetna Medicaid’s principal place of business is in Phoenix,
11   Arizona.

12         RESPONSE: Defendants admit the allegations in Paragraph 16 of the Complaint.

13

14                                      Factual Allegations
15          17.    In approximately February 2003, Plaintiff was hired by Schaller Anderson,
     LLC, a provider of health care management services, to work as a Utilization Review RN
16   in Gilbert, Arizona.
17         RESPONSE: Except to admit that Plaintiff was hired by Schaller Anderson, Inc.
18   in or around February 2003 in Gilbert, Arizona, Defendants deny the allegations in
19   Paragraph 17 of the Complaint.
20

21         18.    Defendants acquired Schaller Anderson, LLC in approximately 2007.
22         RESPONSE: Defendants deny the allegations in Paragraph 18 of the Complaint.
23

24          19.    After the acquisition by Defendants, Plaintiff continued to work as a
     Utilization Review RN in Gilbert, Arizona for Defendants.
25
           RESPONSE: Defendants deny the allegations in Paragraph 19 of the Complaint.
26

27

28
                                                 5
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 6 of 18



            20.    Plaintiff worked for Defendants until October 2018.
 1
            RESPONSE: Except to admit that Plaintiff worked for Aetna Medicaid
 2
     Administrators, LLC until October 2018, Defendants deny the allegations in Paragraph
 3
     20 of the Complaint.
 4

 5
           21.  During her employment with Defendants, Plaintiff primarily performed
 6   Care Management Work.
 7          RESPONSE: Defendants deny the allegations in Paragraph 21 of the Complaint.
 8

 9          22.    During her employment with Defendants, Plaintiff’s job duties were routine
     and rote and did not include the exercise of discretion and independent judgment with
10   respect to matters of significance.
11          RESPONSE: Defendants deny the allegations in Paragraph 22 of the Complaint.
12

13           23.    During her employment, Plaintiff’s job duties did not involve providing
     traditional nursing care in a clinical setting, providing bedside nursing, or providing
14   direct medical care to individuals.
15          RESPONSE: Defendants admit the allegations in Paragraph 23 of the Complaint.
16

17          24.   Defendants required Plaintiff to work over 40 hours in one or more
     individual workweeks.
18
            RESPONSE: Defendants deny the allegations in Paragraph 24 of the Complaint.
19

20
            25.   During her employment with Defendants, Plaintiff worked over 40 hours in
21   one or more individual workweeks.
22          RESPONSE: Defendants deny the allegations in Paragraph 25 of the Complaint.
23

24

25

26

27

28
                                                  6
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 7 of 18



           26.     Defendants classified Plaintiff as exempt from the overtime provisions of
 1   the FLSA.
 2          RESPONSE: Except to admit that Plaintiff was classified as exempt from the
 3   overtime provisions of the FLSA, Defendants deny the allegations in Paragraph 26 of the
 4   Complaint.
 5

 6          27.    Defendants paid Plaintiff a salary.
 7          RESPONSE: Except to admit that Plaintiff was paid a salary, Defendants deny
 8   the allegations in Paragraph 27 of the Complaint.
 9

10          28.    When Plaintiff worked over 40 hours in individual workweeks, Defendants
     did not pay Plaintiff overtime at one and one-half times her regular rate of pay.
11
            RESPONSE: Except to admit that Plaintiff, as an exempt employee, was not
12
     eligible for overtime, Defendants deny the allegations in Paragraph 28 of the Complaint
13
     and specifically deny that Defendants failed to compensate Plaintiff consistent with the
14
     applicable federal and state laws.
15

16
            29.    Defendants are an “enterprise” as defined by the FLSA in 29 U.S.C. §
17   203(r)(1).
18          RESPONSE: Defendants aver that the allegations in Paragraph 29 of the
19   Complaint are conclusions of law to which no response is required.
20

21         30.    Defendants are an enterprise engaged in commerce or in the production of
     goods for commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).
22
            RESPONSE: Defendants aver that the allegations in Paragraph 30 of the
23
     Complaint are conclusions of law to which no response is required.
24

25

26

27

28
                                                  7
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 8 of 18



           31.    Defendant Aetna Medicaid has had more than $500,000 in sales made or
 1   business done in each of the last three calendar years.
 2         RESPONSE: Defendants admit the allegations in Paragraph 31 of the Complaint.
 3

 4         32.    Defendant Aetna Life has had more than $500,000 in sales made or
     business done in each of the last three calendar years.
 5
           RESPONSE: Defendants admit the allegations in Paragraph 32 of the Complaint.
 6

 7
           33.    During her employment, Plaintiff was an “employee” of Defendant Aetna
 8   Medicaid as defined by the FLSA in 29 U.S.C. § 203(e).
 9         RESPONSE: Defendants aver that the allegations in Paragraph 33 of the
10   Complaint are conclusions of law to which no response is required.
11

12          34.    During her employment, Plaintiff was an “employee” of Defendant Aetna
     Life as defined by the FLSA in 29 U.S.C. § 203(e).
13
           RESPONSE: Defendants deny the allegations in Paragraph 34 of the Complaint.
14

15
           35.   During her employment, Defendant Aetna Medicaid was Plaintiff’s
16   “employer” as defined by the FLSA in 29 U.S.C. § 203(d).
17         RESPONSE: Defendants aver that the allegations in Paragraph 35 of the
18   Complaint are conclusions of law to which no response is required.
19

20          36.    During her employment, Defendant Aetna Life was Plaintiff’s “employer”
     as defined by the FLSA in 29 U.S.C. § 203(d).
21
           RESPONSE: Defendants deny the allegations in Paragraph 36 of the Complaint.
22

23
                                  Collective Action Allegations
24
           37.    Plaintiff brings her FLSA claims as a collective action.
25
           RESPONSE: Except to admit that Plaintiff purports to bring this action as a
26
     collective action pursuant to the FLSA as described in Paragraph 37 of the Complaint,
27

28
                                                 8
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 9 of 18




 1   Defendants deny the allegations in Paragraph 37 of the Complaint and deny that
 2   Plaintiff’s claims are amenable to collective action adjudication.
 3

 4          38.    Plaintiff’s FLSA Consent Form is attached hereto as Exhibit A.
 5          RESPONSE: Except to aver that the Consent Form attached to the Complaint as
 6   Exhibit A is a written document, the terms of which speak for themselves, Defendants
 7   deny the allegations in Paragraph 38 of the Complaint and deny that Plaintiff’s claims are
 8   amenable to collective action adjudication.
 9

10          39.    The Collective is defined as follows:
11          All individuals employed by Defendants as Care Management Employees over the
            last three years who received pay on a salary basis, worked over 40 hours per
12          week in one or more individual workweeks, and who file consent forms to
            participate in this lawsuit (“Collective Action Members”).
13
            RESPONSE: Except to admit that Plaintiff purports to assert an FLSA claim on
14
     behalf of herself and a collective of other allegedly similarly situated individuals,
15
     Defendants deny the allegations in Paragraph 39 of the Complaint and specifically deny
16
     that Plaintiff is similarly situated to any other employees of Defendants and that a
17
     collective action is appropriate for her FLSA claim.
18
19
            40.   Plaintiff is similarly situated to the potential Collective Action Members
20   because she was paid in the same manner and performed the same primary job duties
     they performed.
21
            RESPONSE: Defendants deny the allegations in Paragraph 40 of the Complaint.
22

23
           41.   In the last three years, Defendants employed individuals who performed the
24   same primary job duties as Plaintiff.
25          RESPONSE: Defendants deny the allegations in Paragraph 41 of the Complaint.
26

27

28
                                                   9
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 10 of 18



            42.    Of Defendants’ employees who performed the same job duties as Plaintiff
 1   during the last three years, Defendants classified some or all of them as exempt from the
     overtime provisions of the FLSA and paid them a salary.
 2
            RESPONSE: Defendants deny the allegations in Paragraph 42 of the Complaint.
 3

 4
            43.   Of employees Defendants classified as exempt and who performed the
 5   same job duties as Plaintiff in the last three years, some or all worked over 40 hours in
     individual workweeks.
 6
            RESPONSE: Defendants deny the allegations in Paragraph 43 of the Complaint.
 7

 8
          44.   Defendants maintained one or more common job descriptions for Care
 9   Management Employees.
10          RESPONSE: Defendants deny the allegations in Paragraph 44 of the Complaint.
11

12       45.     Defendants have names and addresses for potential Collective Action
     Members in their payroll or personnel records.
13
            RESPONSE: Defendants deny the allegations in Paragraph 45 of the Complaint.
14

15
             46.    Defendants have email addresses for potential Collective Action Members
16   in their payroll or personnel records.
17          RESPONSE: Defendants deny the allegations in Paragraph 46 of the Complaint.
18
19           47.    Defendants have phone numbers for potential Collective Action Members
     in their payroll or personnel records.
20
            RESPONSE: Defendants deny the allegations in Paragraph 47 of the Complaint.
21

22
            48.   Defendants are aware or should have been aware that the FLSA required
23   them to pay Plaintiff and potential Collective Action Members overtime if they
     performed primarily non-exempt work.
24
            RESPONSE: Defendants deny the allegations in Paragraph 48 of the Complaint.
25

26

27

28
                                                  10
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 11 of 18



                                             COUNT I
 1
                            Violation of the Fair Labor Standards Act
 2                                      (Collective Action)
 3        49.     Plaintiff realleges and incorporates the previous paragraphs of this
     Complaint as if fully set forth in this Count.
 4
            RESPONSE: Defendants incorporate by reference all of their previous responses
 5
     to the Complaint as though fully set forth herein.
 6

 7
            50.    This count arises from Defendants’ violation of the FLSA by failing to pay
 8   Plaintiff and Collective Action Members overtime when they worked over 40 hours in
     individual workweeks.
 9
            RESPONSE: Defendants deny the allegations in Paragraph 50 of the Complaint
10
     and Defendants specifically deny that Plaintiff’s claims are amenable to collective action
11
     adjudication or that Defendants violated the FLSA.
12

13
            51.   During her employment with Defendants, Plaintiff was not exempt from the
14   overtime provisions of the FLSA.
15          RESPONSE: Defendants deny the allegations in Paragraph 51 of the Complaint.

16

17         52.    During their employment with Defendants, Collective Action Members
     were not exempt from the overtime provisions of the FLSA.
18
            RESPONSE: Defendants deny the allegations in Paragraph 52 of the Complaint
19
     and specifically deny that Plaintiff’s claims are amenable to collective action
20
     adjudication.
21

22
            53.   Plaintiff was directed by Defendants to work, and did in fact work, more
23   than 40 hours in one or more individual workweeks in the prior three (3) years.
24          RESPONSE: Defendants deny the allegations in Paragraph 53 of the Complaint.

25

26

27

28
                                                  11
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 12 of 18



             54.    Other potential Collective Action Members were directed by Defendants to
 1   work, and did in fact work, over 40 hours in one or more individual workweeks in the
     prior three (3) years.
 2
            RESPONSE: Defendants deny the allegations in Paragraph 54 of the Complaint.
 3

 4
            55.      Defendants paid Plaintiff a salary and no overtime compensation.
 5
            RESPONSE: Except to admit that Plaintiff was classified as exempt, was paid a
 6
     salary, and as an exempt employee, was not eligible for overtime, Defendants deny the
 7
     allegations in Paragraph 55 of the Complaint.
 8

 9
          56.    Defendants paid other Collective Action Members a salary and no overtime
10   compensation.
11          RESPONSE: Defendants deny the allegations in Paragraph 56 of the Complaint
12   and specifically deny that Plaintiff’s claims are amenable to collective action
13   adjudication.
14

15          57.    Defendants violated the FLSA by failing to pay Plaintiff overtime at one
     and one-half times her regular rate of pay when she worked over 40 hours in one or more
16   individual workweeks.
17          RESPONSE: Defendants deny the allegations in Paragraph 57 of the Complaint.
18
19          58.      Defendants’ violations of the FLSA were willful.
20          RESPONSE: Defendants deny the allegations in Paragraph 56 of the Complaint
21

22

23

24

25

26

27

28
                                                  12
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 13 of 18



            WHEREFORE, Plaintiff seeks a judgment against Defendants as follows:
 1
                 A. All unpaid overtime wages due to Plaintiff;
 2               B. Liquidated damages equal to the unpaid overtime compensation due;
                 C. Prejudgment interest on the unpaid wages due;
 3               D. Reasonable attorneys’ fees and costs incurred in filing and prosecuting this
                    litigation; and
 4               E. Such other relief as the Court deems appropriate.
 5
            RESPONSE: Defendants deny the allegations in the unnumbered “Wherefore”
 6
     paragraph of the Complaint regarding relief sought and its subparts (A) through (E) and
 7
     specifically deny that Plaintiff and those she seeks to represent are entitled to any relief.
 8

 9
                                                 DEFENSES
10
            1.        This Court lacks personal jurisdiction over Defendant Aetna Life with
11
     respect to the claims of potential Opt-In Plaintiffs who did not perform work for
12
     Defendant Aetna Life or its affiliates in the State of Arizona and who thus did not
13
     experience any supposed injury as a result of the alleged conduct of Defendant Aetna
14
     Life in the State of Arizona. See Bristol-Myers Squibb Co. v. Superior Court of Cal., et
15
     al., No. 16-466, 137 S. Ct. 1773 (2017).
16
            2.        Plaintiff is not entitled to certification of this action as a collective action
17
     because the purported collective action definition is ambiguous and conclusory, Plaintiff
18
     and the purported collective action members she seeks to represent are not similarly
19
     situated to one another, Plaintiff’s claims require individualized inquiries, and/or proof
20
     of damages would require separate trials.
21
            3.        Plaintiff’s claim and/or the claims of some or all of the putative collective
22
     action members she seeks to represent are barred to the extent that they are subject to
23
     mandatory arbitration. The large majority of putative collective action members are
24
     obligated to arbitrate their claims.
25
            4.        Plaintiff’s claim and/or the claims of the putative collective action
26
     members she seeks to represent are barred, in whole or in part, by the applicable statute
27

28
                                                      13
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 14 of 18




 1   of limitations. Plaintiff has failed to adequately plead and will be unable to meet her
 2   burden to prove a willful violation.
 3           5.    Plaintiff’s claim and/or the claims of the putative collective action
 4   members she seeks to represent are barred, in whole or in part, because she and/or those
 5   she seeks to represent have already received all compensation due to them under the
 6   FLSA.
 7           6.    Plaintiff’s claim and/or the claims of the putative collective action
 8   members she seeks to represent are barred, in whole or in part, because she and/or those
 9   she seeks to represent have sustained no injury or damages by reason of any act or
10   omission by Defendants or their affiliates.
11           7.    Plaintiff’s claim and/or the claims of the putative collective action
12   members she seeks to represent are barred, in whole or in part, to the extent that she
13   and/or those she seeks to represent were not employed by Defendants.
14           8.    Plaintiff’s claim and/or the claims of the putative collective action
15   members she seeks to represent are barred, in whole or in part, because Plaintiff and/or
16   those she seeks to represent were at all relevant times exempt from the overtime
17   requirements of federal law pursuant to, inter alia, the learned professional exemption,
18   administrative exemption, and/or combination overtime exemptions.
19           9.    Plaintiff’s claim and/or the claims of the putative collective action
20   members she seeks to represent are barred, in whole or in part, as to all hours during
21   which Plaintiff and/or those she seeks to represent were engaged in activities that were
22   preliminary or postliminary to their principal job activities or otherwise not
23   compensable (e.g., when they were engaged in personal activities).
24           10.   Plaintiff’s claim and/or the claims of the putative collective action
25   members she seeks to represent are barred, in whole or in part, by the de minimis
26   doctrine.
27

28
                                                   14
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 15 of 18




 1          11.    Plaintiff’s claim and/or the claims of the putative collective action
 2   members she seeks to represent are barred, in whole or in part, as to all hours allegedly
 3   worked of which Defendants or their affiliates lacked actual or constructive knowledge.
 4          12.    Plaintiff and/or some or all of those putative collective action members
 5   she seeks to represent are not entitled to equitable relief insofar as Plaintiff and/or those
 6   she seeks to represent have an adequate remedy at law.
 7          13.    Plaintiff’s claim and/or the claims of the putative collective action
 8   members she seeks to represent are barred, in whole or in part, by the doctrine of laches,
 9   offset, and/or setoff. Plaintiff and/or some or all of those she seeks to represent
10   acquiesced to their classification as exempt and accepted generous salary compensation
11   for years, regardless of the number of hours worked, in lieu of hourly pay.
12          14.    Plaintiff’s claim and/or the claims of the putative collective action
13   members she seeks to represent are barred, in whole or in part, because Plaintiff and/or
14   those she seeks to represent failed to demand payment.
15          15.    Plaintiff’s claim and/or the claims of the putative collective action
16   members she seeks to represent are barred, in whole or in part, to the extent that
17   Plaintiff and/or those she seeks to represent failed to mitigate damages, entitlement to
18   which is expressly denied.
19          16.    Defendants’ or their affiliates’ alleged failure to pay overtime wages to
20   Plaintiff and/or the putative collective action members she seeks to represent, which
21   Defendants deny was unlawful, was based on a good faith and reasonable belief that the
22   failure to pay such wages was not unlawful.
23          17.    Defendants’ or their affiliates’ alleged failure to pay overtime wages to
24   Plaintiff and/or the putative collective action members she seeks to represent, which
25   Defendants deny was unlawful, was in good-faith conformity with and in reliance on an
26   administrative regulation, order, ruling, approval, interpretation, administrative practice,
27

28
                                                   15
      Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 16 of 18




 1   and/or enforcement policy of the Wage and Hour Division of the United States
 2   Department of Labor.
 3          18.    If Defendants’ or their affiliates’ alleged failure to pay overtime wages to
 4   Plaintiff and/or the putative collective action members she seeks to represent was
 5   unlawful, although such is denied, none of Defendants’ or their affiliates’ actions or
 6   omissions with respect to Plaintiff and/or those she seeks to represent constitutes a
 7   willful violation of the law.
 8          19.    If Defendants’ or their affiliates’ alleged failure to pay overtime wages to
 9   Plaintiff and/or the putative collective action members she seeks to represent was
10   unlawful, although such is denied, Plaintiff and/or those she seeks to represent cannot
11   demonstrate facts sufficient to warrant an award of liquidated or exemplary damages.
12          20.    To the extent any overtime wages are owed, which is denied, the proper
13   measure of damages would be a half-time rate given that the salary of Plaintiff and/or
14   some or all of the putative collective action members she seeks to represent
15   compensated them for all hours worked.
16          21.    Although Plaintiff is not similarly situated to other individuals, and this
17   action may not proceed as a collective action, Defendants reserve the right to assert any
18   of the above defenses as to any individual who files a consent to join in this action, or
19   any putative collective action member.
20                                   RESERVATION OF RIGHTS
21          Given that Plaintiff seeks to join the claims of additional individuals as opt-in
22   Plaintiffs, the identities of which are unknown at this point in light of Plaintiffs’
23   overbroad and vague collective definition, Defendants reserve the right to amend their
24   Answer and Defenses in Response to Plaintiff’s First Amended Collective Action
25   Complaint and to assert such additional defenses that may appear and prove applicable
26   during discovery proceedings and their continuing fact investigation in this case.
27

28
                                                   16
     Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 17 of 18




 1   Dated: September 6, 2019         By: /s/ Michael J. Puma
 2                                       Kent Brockelman (009627)
                                         Jill J. Chasson (19424)
 3                                       COPPERSMITH BROCKELMAN PLC
                                         2800 North Central Avenue, Suite 1900
 4
                                         Phoenix, Arizona 85004
 5                                       Telephone: (602) 381-5477
                                         Facsimile: (602) 224-6020
 6                                       kbrockelman@cblawyers.com
 7                                       jchasson@cblawyers.com

 8                                        Michael J. Puma (pro hac vice)
                                          MORGAN, LEWIS & BOCKIUS LLP
 9                                        1701 Market Street
                                          Philadelphia, PA 19103
10                                        Telephone: 215.963.5000
                                          Facsimile: 215.963.5001
11                                        michael.puma@morganlewis.com
12                                        Lauren E. Marzullo (pro hac vice)
                                          MORGAN, LEWIS & BOCKIUS LLP
13                                        One Oxford Centre
                                          Thirty-Second floor
14                                        Pittsburgh, PA 15219-6401
                                          Telephone: 412.560.3300
15                                        Facsimile: 412.560.7001
                                          lauren.marzullo@morganlewis.com
16
                                          Counsel for Defendants
17

18
19

20

21

22

23

24

25

26

27

28
                                         17
            Case 2:19-cv-04703-JJT Document 21 Filed 09/06/19 Page 18 of 18




 1                              CERTIFICATE OF SERVICE
 2         I, Michael J. Puma, hereby certify that a true and correct copy of the foregoing
 3   Defendants’ Answer and Defenses in Response to Plaintiff’s First Amended Complaint
 4   was served upon Plaintiff’s counsel on September 6, 2019 via the Court’s ECF system:
 5                                   Clifford P. Bendau, II
 6                                BENDAU & BENDAU PLLC
                                        P.O. Box 97066
 7                                  Phoenix, Arizona 85060
 8
                                     Douglas M. Werman
 9                                    Maureen A. Salas
                                        Sarah J. Arendt
10                                   Zachary C. Flowerree
11                                 WERMAN SALAS P.C.
                             77 West Washington Street, Suite 1402
12                                  Chicago, Illinois 60602
13
                                     Travis M. Hedgpeth
14                             THE HEDGPETH LAW FIRM, PC
                                3050 Post Oak Blvd., Suite 510
15                                  Houston, Texas 77056
16
                                          Jack Siegel
17                                SIEGEL LAW GROUP PLLC
                                   2820 McKinnon, Suite 5009
18                                    Dallas, Texas 75201
19
                                       Counsel for Plaintiff
20

21
                                                     /s/ Michael J. Puma
                                                     Michael J. Puma
22

23

24

25

26

27

28
